DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “100” as recited, e.g., in paragraph 30 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification recites reference sign “100,” e.g., in paragraph 30 of the specification, that is not shown in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011075261 to Goto (see the attached translation).
Referring to claim 1, Goto discloses a gas burner assembly (figures 1-3; paragraphs 19, 21), comprising:
a gas burner (4);
a grate (21) with a plurality of fingers (22) positioned above the gas burner (4), the plurality of fingers (22) including a sensor finger (2); and
a temperature sensor (5) mounted to the sensor finger (2) of the plurality of fingers (22) of the grate (21) at a first end portion of the sensor finger (2) (figure 2);
wherein the temperature sensor (5) is thermally isolated (10) from the grate (21).

Referring to claim 2, Goto discloses that the temperature sensor (5) comprises a probe disposed within a thermally insulative sensor body (10) (figure 2; paragraph 21).

Referring to claim 11, Goto discloses a cooktop appliance (11) (figure 1-3; paragraphs 19, 21), comprising:
a top panel (9);
a gas burner (4) positioned on the top panel (9);
a grate (21) positioned on the top panel (9), the grate (21) having a plurality of fingers (22) positioned above the gas burner (4), the plurality of fingers (22) including a sensor finger (2) (figure 2); and
a temperature sensor (5) mounted to the sensor finger (2) of the plurality of fingers (22) of the grate (21) at a first end portion of the sensor finger (2) (figure 2);


Referring to claim 12, Goto discloses that the temperature sensor (5) comprises a probe disposed within a thermally insulative sensor body (10) (figure 2; paragraph 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 105670799 [hereinafter KR] (see the attached translation) in view of Goto.
Referring to claim 1, KR discloses a gas burner assembly (gas stove) (figures 1-4; paragraphs 1, 24-26, 28-30, 41), comprising:
a gas burner (5) (paragraph 24);
a grate (10) with a plurality of fingers (20) positioned above the gas burner (5) (figure 1), the plurality of fingers (20) including a sensor finger (31) (figure 2; paragraphs 24-26); and
a temperature sensor (33c) mounted to the sensor finger (31) of the plurality of fingers (20) of the grate (10) at a first end portion of the sensor finger (31) (figures 2-4; paragraphs 26, 28-30, 41).
KR does not explicitly disclose the temperature sensor being thermally isolated from the grate.
However, Goto discloses a gas burner assembly (figures 1-3; paragraphs 19, 21), comprising a gas burner (4); a grate (21) with a plurality of fingers (22) positioned above the gas burner (4), the plurality of fingers (22) including a sensor finger (2); and a temperature sensor (5) mounted to the sensor finger (2) of the plurality of fingers (22) of the grate (21) at a first end portion of the sensor finger (2) (figure 2); wherein the temperature sensor (5) is thermally isolated (10) from the grate (21) so that the temperature sensor is not affected by the heat from the burner (paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally isolate the temperature sensor of KR from the grate, as suggested by Goto, in order so that the temperature sensor is not affected by the heat from the burner.

Referring to claim 2, KR in view of Goto disclose an assembly having all of the limitations of claim 2, as stated above with respect to claim 1, wherein KR further discloses that the temperature sensor (33c) comprises a probe (figures 3, 4), but does not disclose that the probe is disposed within a thermally insulative sensor body.
However, Goto discloses that the temperature sensor (5) comprises a probe disposed within a thermally insulative sensor body (10) so that the temperature sensor is not affected by the heat from the burner (figure 2; paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the probe of  KR in view of Goto within a thermally insulative sensor body, as suggested by Goto, in order so that the temperature sensor is not affected by the heat from the burner.

Referring to claim 3, KR in view of Goto disclose an assembly having all of the limitations of claim 3, as stated above with respect to claim 1, wherein KR further discloses that the temperature sensor (33c) comprises a probe (figures 3, 4) and a top cap (33e) in contact with the probe (paragraphs 30, 37), but is silent as to the material of the top cap, thereby not explicitly disclosing that the top cap is a thermally conductive top cap.
However, KR discloses that the temperature sensor uses a material that collects heat (i.e., a thermally conductive material) (33d) from a cooking utensil (container) in order to direct heat to the temperature sensor to prevent overheating of the cooking utensil (paragraphs 25, 28, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top cap of KR in view of Goto of a thermally conductive material in order to direct heat to the temperature sensor, as suggested by KR, to prevent overheating of the cooking utensil.

Referring to claim 4, KR in view of Goto disclose an assembly having all of the limitations of claim 4, as stated above with respect to claim 1, wherein KR further discloses that the temperature sensor (33c) comprises (figures 3, 4) a heat transfer cap (33d) facing away from the gas burner (5) and configured to contact a cooking utensil (container) positioned on the grate (paragraphs 25, 28, 40).

Referring to claim 5, KR in view of Goto disclose an assembly having all of the limitations of claim 5, as stated above with respect to claim 4, wherein KR further discloses that the first end portion (33b) of the sensor finger defines a first diameter and the heat transfer cap (33d) defines a second diameter (figures 2, 3, 5), but does not disclose the second diameter being less than the first diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second diameter less than the first diameter in KR in view of Goto since KR discloses that the first end portion is to extend above the center part of a burner (paragraph 13), and making the second diameter less than the first diameter can provide a desired size of the first end portion relative to a size of a burner to satisfy a desired accuracy of measurement.

Referring to claim 6, KR in view of Goto disclose an assembly having all of the limitations of claim 6, as stated above with respect to claim 4, wherein KR further discloses that the heat transfer cap (33d) is spaced apart from the grate (5) continuously around a circumference of the heat transfer cap (33d) (figures 1, 2).

Referring to claim 7, KR in view of Goto disclose an assembly having all of the limitations of claim 7, as stated above with respect to claim 4, wherein KR further discloses that the temperature sensor (33c) comprises a top cap (33e), and the heat transfer cap (33d) is removably connected (press-fit) to the top cap (33e) (paragraph 31), but is silent as to the material of the top cap, thereby not explicitly disclosing that the top cap is a thermally conductive top cap.
However, KR discloses that the temperature sensor uses a material that collects heat (i.e., a thermally conductive material) (33d) from a cooking utensil (container) in order to direct heat to the temperature sensor to prevent overheating of the cooking utensil (paragraphs 25, 28, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top cap of KR in view of Goto of a thermally conductive material in order to direct heat to the temperature sensor, as suggested by KR, to prevent overheating of the cooking utensil.

Referring to claim 8, KR in view of Goto disclose an assembly having all of the limitations of claim 8, as stated above with respect to claim 4, wherein KR further discloses (figure 3) that the first end portion (33b) of the sensor finger (31) comprises a raised shoulder, and wherein the heat transfer cap (33d) overhangs the raised shoulder of the first end portion (33b) of the sensor finger (31) (figure 5).

Referring to claim 9, KR in view of Goto disclose an assembly having all of the limitations of claim 9, as stated above with respect to claim 4, wherein KR further discloses that the temperature sensor comprises a probe (figures 3, 4), the probe defines a first diameter and the heat transfer cap (33d) defines a second diameter, and wherein the second diameter is greater than the first diameter (figure 3).

Referring to claim 10, KR in view of Goto disclose an assembly having all of the limitations of claim 10, as stated above with respect to claim 1, wherein KR further discloses that the temperature sensor (33c) comprises a probe (figures 3, 4), a top cap (33e) in contact with the probe (paragraphs 30, 37), and a heat transfer cap (33d) removably connected (press-fit) to the top cap (33e) (paragraph 31), wherein the top cap (33e) defines a first diameter and the heat transfer cap (33d) defines a second diameter (figure 3), and wherein the second diameter is greater than the first diameter (figure 5); but does not disclose that the probe is disposed within a thermally insulative sensor body, the top cap being a thermally conductive top cap, and the heat transfer cap being threadedly connected to the top cap.
However, KR also discloses that the temperature sensor uses a material that collects heat (i.e., a thermally conductive material) (33d) from a cooking utensil (container) in order to direct heat to the temperature sensor to prevent overheating of the cooking utensil (paragraphs 25, 28, 40).
Goto discloses that the temperature sensor (5) comprises a probe disposed within a thermally insulative sensor body (10) so that the temperature sensor is not affected by the heat from the burner (figure 2; paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the probe of KR in view of Goto within a thermally insulative sensor body, as suggested by Goto, in order so that the temperature sensor is not affected by the heat from the burner.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top cap of KR in view of Goto of a thermally conductive material in order to direct heat to the temperature sensor, as suggested by KR, to prevent overheating of the cooking utensil.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heat transfer cap of KR in view of Goto so that it is threadly connected to the top cap since KR discloses that the heat transfer cap is removably connected to the top cap, and the use of the particular type of connection claimed by Applicant, i.e., threaded, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular connection claimed by Applicant is considered to be the use of numerous and known alternate types of connections that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a removable connection between the heat transfer cap and the top cap as already suggested by KR

Referring to claim 11, KR discloses a cooktop appliance (gas stove) (figures 1-4; paragraphs 1, 24-26, 28-30, 41) comprising:
a top panel (figure 1);
a gas burner (5) positioned on the top panel (figure 1; paragraph 24);
a grate (10) with a plurality of fingers (20) positioned above the gas burner (5) (figure 1), the plurality of fingers (20) including a sensor finger (31) (figure 2; paragraphs 24-26); and
a temperature sensor (33c) mounted to the sensor finger (31) of the plurality of fingers (20) of the grate (10) at a first end portion of the sensor finger (31) (figures 2-4; paragraphs 26, 28-30, 41).
KR does not explicitly disclose the temperature sensor being thermally isolated from the grate.
However, Goto discloses a gas burner assembly (figures 1-3; paragraphs 19, 21), comprising a gas burner (4); a grate (21) with a plurality of fingers (22) positioned above the gas burner (4), the plurality of fingers (22) including a sensor finger (2); and a temperature sensor (5) mounted to the sensor finger (2) of the plurality of fingers (22) of the grate (21) at a first end portion of the sensor finger (2) (figure 2); wherein the temperature sensor (5) is thermally isolated (10) from the grate (21) so that the temperature sensor is not affected by the heat from the burner (paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally isolate the temperature sensor of KR from the grate, as suggested by Goto, in order so that the temperature sensor is not affected by the heat from the burner.

Referring to claim 12, KR in view of Goto disclose an appliance having all of the limitations of claim 12, as stated above with respect to claim 11, wherein KR further discloses that the temperature sensor (33c) comprises a probe (figures 3, 4), but does not disclose that the probe is disposed within a thermally insulative sensor body.
However, Goto discloses that the temperature sensor (5) comprises a probe disposed within a thermally insulative sensor body (10) so that the temperature sensor is not affected by the heat from the burner (figure 2; paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the probe of  KR in view of Goto within a thermally insulative sensor body, as suggested by Goto, in order so that the temperature sensor is not affected by the heat from the burner.

Referring to claim 13, KR in view of Goto disclose an appliance having all of the limitations of claim 13, as stated above with respect to claim 11, wherein KR further discloses that the temperature sensor (33c) comprises a probe (figures 3, 4) and a top cap (33e) in contact with the probe (paragraphs 30, 37), but is silent as to the material of the top cap, thereby not explicitly disclosing that the top cap is a thermally conductive top cap.
However, KR discloses that the temperature sensor uses a material that collects heat (i.e., a thermally conductive material) (33d) from a cooking utensil (container) in order to direct heat to the temperature sensor to prevent overheating of the cooking utensil (paragraphs 25, 28, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top cap of KR in view of Goto of a thermally conductive material in order to direct heat to the temperature sensor, as suggested by KR, to prevent overheating of the cooking utensil.

Referring to claim 14, KR in view of Goto disclose an appliance having all of the limitations of claim 14, as stated above with respect to claim 11, wherein KR further discloses that the temperature sensor (33c) comprises (figures 3, 4) a heat transfer cap (33d) facing away from the gas burner (5) and configured to contact a cooking utensil (container) positioned on the grate (paragraphs 25, 28, 40).

Referring to claim 15, KR in view of Goto disclose an appliance having all of the limitations of claim 15, as stated above with respect to claim 14, wherein KR further discloses that the first end portion (33b) of the sensor finger defines a first diameter and the heat transfer cap (33d) defines a second diameter (figures 2, 3, 5), but does not disclose the second diameter being less than the first diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second diameter less than the first diameter in KR in view of Goto since KR discloses that the first end portion is to extend above the center part of a burner (paragraph 13), and making the second diameter less than the first diameter can provide a desired size of the first end portion relative to a size of a burner to satisfy a desired accuracy of measurement.

Referring to claim 16, KR in view of Goto disclose an appliance having all of the limitations of claim 16, as stated above with respect to claim 14, wherein KR further discloses that the heat transfer cap (33d) is spaced apart from the grate (5) continuously around a circumference of the heat transfer cap (33d) (figures 1, 2).

Referring to claim 17, KR in view of Goto disclose an appliance having all of the limitations of claim 17, as stated above with respect to claim 14, wherein KR further discloses that the temperature sensor (33c) comprises a top cap (33e), and the heat transfer cap (33d) is removably connected (press-fit) to the top cap (33e) (paragraph 31), but is silent as to the material of the top cap, thereby not explicitly disclosing that the top cap is a thermally conductive top cap.
However, KR discloses that the temperature sensor uses a material that collects heat (i.e., a thermally conductive material) (33d) from a cooking utensil (container) in order to direct heat to the temperature sensor to prevent overheating of the cooking utensil (paragraphs 25, 28, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top cap of KR in view of Goto of a thermally conductive material in order to direct heat to the temperature sensor, as suggested by KR, to prevent overheating of the cooking utensil.

Referring to claim 18, KR in view of Goto disclose an appliance having all of the limitations of claim 18, as stated above with respect to claim 14, wherein KR further discloses (figure 3) that the first end portion (33b) of the sensor finger (31) comprises a raised shoulder, and wherein the heat transfer cap (33d) overhangs the raised shoulder of the first end portion (33b) of the sensor finger (31) (figure 5).

Referring to claim 19, KR in view of Goto disclose an appliance having all of the limitations of claim 19, as stated above with respect to claim 14, wherein KR further discloses that the temperature sensor comprises a probe (figures 3, 4), the probe defines a first diameter and the heat transfer cap (33d) defines a second diameter, and wherein the second diameter is greater than the first diameter (figure 3).

Referring to claim 20, KR in view of Goto disclose an appliance having all of the limitations of claim 20, as stated above with respect to claim 11, wherein KR further discloses that the temperature sensor (33c) comprises a probe (figures 3, 4), a top cap (33e) in contact with the probe (paragraphs 30, 37), and a heat transfer cap (33d) removably mounted (press-fit) to the top cap (33e) (paragraph 31), wherein the top cap (33e) defines a first diameter and the heat transfer cap (33d) defines a second diameter (figure 3), and wherein the second diameter is greater than the first diameter (figure 5); but does not disclose that the probe is disposed within a thermally insulative sensor body, and the top cap being a thermally conductive top cap.
However, KR also discloses that the temperature sensor uses a material that collects heat (i.e., a thermally conductive material) (33d) from a cooking utensil (container) in order to direct heat to the temperature sensor to prevent overheating of the cooking utensil (paragraphs 25, 28, 40).
Goto discloses that the temperature sensor (5) comprises a probe disposed within a thermally insulative sensor body (10) so that the temperature sensor is not affected by the heat from the burner (figure 2; paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the probe of KR in view of Goto within a thermally insulative sensor body, as suggested by Goto, in order so that the temperature sensor is not affected by the heat from the burner.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top cap of KR in view of Goto of a thermally conductive material in order to direct heat to the temperature sensor, as suggested by KR, to prevent overheating of the cooking utensil.

Conclusion
The art made of record by the Examiner and not relied upon is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/12/22